Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 1 of 70

EXHIBIT A
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 2 ffitéo County Superior Court
*“EFILED**LW

Date: 8/11/2020 5:13 PM

General Civil and Domestic Relations Case Filing Information Form :
Cathelene Robinson, Clerk

 

 

 

 

 

 

 

 

 

Superior or [ State Court of __ Fulton County
For Clerk Use Only
Date Filed 8/11/2020 Case Number __ 2020CV339288
MM-DD-YYYY
Plaintiff(s) Defendant(s)
Law Gene Ill Fulton County Board of Commissioners
Last First Middle I. Suffix Prefix Last First Middle I. Suffix Prefix
Fulton County Board of Commissioners, Chairman Robb Pitts
Last First Middle I. Suffix Prefix Last First Middle I. Suffix Prefix
Fulton County Chief Human Resources Officer, Kenneth L. Hermon, Jr.
Last First Middle I. Suffix Prefix Last First Middle I. Suffix Prefix
Last First Middle I. Suffix Prefix Last First Middle I. Suffix Prefix
Plaintiff's Attorney _ Meghan S. Jones State Bar Number _ 807209 Self-Represented 1

 

Check one case type and one sub-type in the same box (if a sub-type applies):

 

 

General Civil Cases
Domestic Relations Cases

Automobile Tort
Civil Appeal oO Adoption
Contempt/Modification/Other O Contempt

Post-Judgment [} Non-payment of child support,
Contract medical support, or alimony
Garnishment O Dissolution/Divorce/Separate

General Tort Maintenance/Alimony

 

 

 

OOOOOOW8#OOO0O0 O00

 

 

 

Habeas Corpus oO Family Violence Petition
Injunction/Mandamus/Other Writ Oo Modification
Landlord/Tenant LC Custody/Parenting Time/Visitation
Medical Malpractice Tort O Paternity/Legitimation
Product Liability Tort O Support - IV-D
Real Property Oo Support - Private (non-IV-D)
Restraining Petition Oo Other Domestic Relations
Other General Civil
O Check if the action is related to another action pending or previously pending in this court involving some or all of

the same: parties, subject matter, or factual issues. If so, provide a case number for each.

 

 

Case Number Case Number

| hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
redaction of personal or confidential information in OCGA § 9-11-7.1.

Oo Is a foreign language or sign-language interpreter needed in this case? If so, provide the language(s) required.

Language(s) Required

 

O Do you or your client need any disability accommodations? If so, please describe the accommodation request.

Version 1.1.20
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 3 afitéo County Superior Court
*“EFILED**LW

Date: 8/11/2020 5:13 PM
Cathelene Robinson, Clerk

IN THE SUPERIOR COURT OF FULTON COUNTY
STATE OF GEORGIA

Gene Law, III

CASENO, 2020CV339288
Plaintiff,

JUDGE:
Fulton County Board of Commissioners;
Fulton County Board of Commissioners
Chairman Robb Pitts; Fulton County Chief :
Human Resources Officer, Kenneth L. :
Hermon, Jr.,

Defendants.

VERIFIED COMPLAINT FOR DECLARATORY JUDGMENT, PRELIMINARY AND
PERMANENT INJUNCTIVE RELIEF, AND APPLICATION FOR WRIT OF
MANDAMUS AND PROHIBITION
INTRODUCTION
This action is brought to restrain the Fulton County Board of Commissioners from
exceeding its authority and to declare the abolishment of the Fulton County Personnel Board
“Personnel Board” pursuant to Fulton County Resolution #19-0221 to be an unconstitutional
delegation of power and to be a nullity and for the Fulton County Personnel Board to be
reinstated pursuant to Georgia Law Number 1341 the Fulton County Personnel Board and Merit
System of Personnel Administration, General Assembly Act of 1982. Unless restrained the
actions of the Fulton County Board of Commissioners will chill and impact Plaintiffs due
process rights. By this complaint Plaintiff seeks an order invalidating Fulton County Resolution
#19-0221 and any and all procedures adopted pursuant to the same. This Complaint seeks a

temporary and permanent order restraining the Office of the Administrative Hearing Officer
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 4 of 70

from conducting any hearings pursuant to Fulton County Resolution #19-0221. Fulton County
Resolution #19-0221 as created is unconstitutional, contrary to the Constitution of the State of
Georgia, the Constitution of the United States, in particular the rights to due process under the
Fourteenth Amendment of the United States Constitution and art. I, § I, para. I of the Georgia
Constitution.

JURISDICTION AND VENUE

 

1.

This is a civil action whereby Plaintiff seeks a writ of prohibition and/or mandamus
together with declaratory judgment and preliminary and permanent injunctive relief restraining
Defendants, The Fulton County Board of Commissioners, the Chief Human Resources Officer
who oversees the Administrative Hearing Officer, its agents, servants and employees and those
in active concert and with actual notice thereof (hereinafter collectively “Defendants), from
acting in such a manner as to violate Plaintiffs right to Due Process of Law and Equal Protection
of the Law guaranteed under the Fourteenth Amendments to the United States Constitution and
the Georgia Constitution. Plaintiff also seeks a declaratory judgment that Defendants’ policies
and procedures implemented under Fulton County Resolution #19-0221, are unconstitutional and
direct violations of Plaintiff's rights protected by the United States and the Georgia Constitution.

2.

This action also arises under the First and Fourteenth Amendments to the United States

Constitution, and under federal law, particularly 42 U.S.C. § 1983.
3.
This action also arises under the Official Georgia Code Annotated § 9-6-40 et. seq. and §

9-6-20 et. seq.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 5 of 70

4.

This Court is authorized to grant Plaintiff's prayer regarding costs, including reasonable
attorney’s fees, pursuant to 42 U.S.C. §1988.

5.

This Court is authorized to grant declaratory judgment under the Declaratory Judgment
Act, O.C.G.A § 9-4-2 and to issue the preliminary and permanent injunctive relief requested
under Rule 65 of the Georgia Rules of Civil Procedure.

6.

Each and all of the acts alleged hereafter were done by Defendants within this judicial
district, specifically Fulton County, and under the color and pretense of Georgia statutes,
ordinances, regulations, customs and uses of law.

7.

The Office of the Fulton County Board of Commissioners is located within Fulton
County and the Board and its members can be served with process in Fulton County at 141 Pryor
Street, SW, Tenth Floor, Atlanta, Georgia 30303.

8.

The Office of the Chief Human Resources Officer Kenneth L. Hermon, Jr. is located
within Fulton County and he can be served with process at 141 Pryor Street, SW, Suite 3030,
Atlanta GA 30303.

PARTIES
9.
Plaintiff hereby incorporates and adopts each and every allegation in preceding

paragraphs numbered 1-8.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 6 of 70

10.

Defendant Robb Pitts is the Chairman of the Fulton County Board of Commissioners
(hereinafter “Defendants or Board of Commissioners”) and the Fulton County Board of
Commissioners is a public entity that was established, organized and authorized pursuant to
Section 1-70 of the Code of Resolution of Fulton County, Georgia. See also (1880-81 Ga. Laws
(Act No. 3), page 508, § 1; 1952 Ga. Laws (Act No. 814), page 2672; 1973 Ga. Laws (Act No.
130), page 2462, § 1). Defendant Kenneth L. Hermon, Jr. is the Chief Human Resource Officer
of Fulton County. Part of his duties include administering the Administrative Hearing Officer

system.

FACTUAL BACKGROUND
11.
Plaintiff was hired by the Fulton County Sheriff’s Office (“FCSO”) on or about October
4, 2017.
12.
After finishing his probationary period, Plaintiff became a classified employee of Fulton
County and the FCSO.
13.
Plaintiff has a property interest in his employment which is protected by his rights to due
process under the Fourteenth Amendment of the United States Constitution and art. I, § I, para. I
of the Georgia Constitution, and Georgia Law Number 1341 the Fulton County Personnel Board

and Merit System of Personnel Administration, General Assembly Act of 1982.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 7 of 70

14.

Pursuant to Georgia Law Number 1341 and policies promulgated from it, Plaintiff may
only be disciplined for cause and may challenge an adverse disciplinary action taken against him
by Fulton County or the FCSO.

15.

From 1982 until 2019, the mechanism for a classified Fulton County employee to
challenge an adverse disciplinary action was via an appeal to the Fulton County Personnel
Board.

16.

The Fulton County Personnel Board, a group of individuals appointed by the Defendants
Board of Commissioners, would oversee the appeal and issue a decision either upholding or
reversing the Appointing Authority’s action. Said decision was binding and was appealable only
to the Fulton County Superior Court by writ of certiorari.

17.

In April 2019, pursuant to purported “Home Rule” powers, the Board of Commissioners,
via Fulton County Resolution #19-0221, abolished the Personnel Board and replaced it with an
Administrative Hearing Officer System.

18.

On March 6, 2020, the FCSO terminated Plaintiff. The grounds for such termination were

a violation of Fulton County Personnel Policy and Procedure 305-16 Art.7. Fraud , Falsehood,

Perjury and Malfeasance, (herein “Article 7”).
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 8 of 70

19.

FCSO also issued a written warning to Plaintiff for an alleged violation of Fulton County
Personnel Policy and Procedure 305-16 Art.22 Miscellaneous: Fulton County Sheriffs Officer
Standard Operating Procedure 6.15 Body Word Camera (BWC) VIII. BWC Activation and
Deactivation.

20.

Plaintiff timely filed an appeal on March 14, 2020.

21.

On June 25, 2020, pursuant to the Appeal Hearing Ground rules, the parties attended a
pre-hearing conciliation meeting. At that hearing, Plaintiff objected to the authority of the
Administrative Hearing Officer “AHO”.

22.

On August 10, 2020, Plaintiff filed a motion objecting to the AHO’s authority and calling

for a reinstatement of the Personnel Board to hear the case.
23.

The Appeal Hearing before an Administrative Hearing Officer has been scheduled for
August 13, 2020. Pursuant to a Standing Order the hearing will proceed via remote conferencing.
24.

In abolishing the Personnel Board, the Board of Commissioners exceeded their legal
authority. Such action constituted an impermissible overreaching act in violation of Georgia
Constitution art. IX, § II, para. I(a ) and art. I, § I, para. I, and the Fourteenth Amendment to the

United States Constitution.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 9 of 70

25.
Plaintiff has a right to an appeal hearing before the Personnel Board, pursuant to rights
afforded to him by the General Assembly and pursuant to his contractual agreement with the

Fulton County Sheriff's Office and Fulton County Government.

DECLARATORY RELIEF
26.
Plaintiff hereby incorporates and adopts each and every allegation in preceding
paragraphs numbered 1- 25.
27.
Plaintiff submits and contends, as set forth above, that Fulton County Resolution #19-
0221 specifically, the abolishment of the Personnel Board and the implementation of the
Administrative Hearing Officer system is unlawful. A judicial declaration is therefore necessary

and appropriate regarding the validity of Fulton County Resolution #19-0221.

INJUNCTIVE RELIEF
28.
Plaintiffs’ hereby incorporates and adopts each and every allegation in preceding
paragraphs numbered 1- 27.
29.
Fulton County Resolution #19-0221 and the policies and procedures promulgated
pursuant to Fulton County Resolution #19-0221 conflict with the Georgia Constitution art. IX, §
II, para. I(a ) and art. I, § I, para. I, and the Fourteenth Amendment to the United States

Constitution.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 10 of 70

30.

Plaintiff has no adequate remedy at law, in the absence of this Court’s injunction, to
prevent Defendants from acting unconstitutionally and exceeding their authority, and preventing
the Office of the Administrative Hearing Officer from exceeding its jurisdiction. If the Court
does not act, and the hearing before the Administrative Hearing Officer proceeds, Plaintiff will
be immediately and irreparably harmed.

WRIT OF MANDAMUS AND PROHIBTION PURSUANT TO O.C.G.A. § 9-6-20; O.C.G.A. §
9-6-40
31.

Plaintiff hereby incorporates and adopts each and every allegation in preceding
paragraphs numbered 1- 30.

32.

A writ of mandamus is a remedy to be used on occasions where the law has established
no specific remedy and justice requires it.

33.

The purpose of the writ is to enforce an established right or to enforce the performance of
a duty.

34,
Pursuant to O.C.G. A § 9-6-20 a writ of mandamus may issue to compel a due

performance if there is no other specific legal remedy for the legal rights.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 11 of 70

35.

Plaintiff has a right to have his appeal heard by the Fulton County Personnel Board
pursuant to Georgia Law Number 1341. Plaintiff seeks to require the performance of this legal
duty.

36.
The Administrative Hearing Officer has no authority to hear Plaintiff's appeal.
37.

The Court should order Defendants to immediately cease all enforcement of Fulton
County Resolution #19-0221 and direct that the Office of the Administrative Hearing Officer
cease to hold any administrative appeals pending further order of the Court.

38.

The Court should order Defendants to cease and desist from enforcing any of its policies
and procedures which are in conflict with the United States Constitution and the Georgia
Constitution alleged herein.

39.

The Court should order Defendants to reinstate the Fulton County Personal Board.

WHEREFORE, Plaintiff respectfully prays for judgment as follows:

1. That this Court issue preliminary and permanent injunctions restraining Defendants
and all persons acting pursuant to their direction and control from taking any further steps to
administer and/or enforce Fulton County Resolution #19-0221, including without limit

investigating alleged violations and complaints; and to declare those procedures illegal.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 12 of 70

2. That this Court issue a judgment declaring that Fulton County Resolution #19-0221 is
unenforceable.

3. That this Court enter an order declaring that the acts of Administrative Hearing Officer
to be unconstitutional.

4. That this Court issue a writ of prohibition and a writ of mandamus ordering the
Defendants to immediately to cease and desist from enforcing any and all of the Office of the
Administrative Hearing Officers Rules of Procedures, including any hearings.

5. That this Court grant a temporary restraining order “TRO” or preliminary injunction
restraining the Defendants from going forward with a hearing before an Administrative Hearing
Officer pursuant to Fulton County Resolution #19-0221.

6. That this Court issue a writ of prohibition and a writ of mandamus ordering the
Defendants to reinstate the Fulton County Personnel Board to hear Plaintiff's pending appeal.

7. That this Court give Plaintiff an opportunity to be heard via oral argument in regard to
issuing a preliminary injunction; and at a later time to be heard on the relief sought in its totality.

8. On each and every cause of action, that this Court grant such other, or further relief, as

the Court may deem just and proper.

This 11th day of August, 2020.

/s/ Meghan S. Jones

 

Meghan S. Jones
Georgia Bar # 807209
Attorney for Plaintiff

The Jones Law Firm, LLP
1269 Monroe Drive N.E.
Atlanta, Georgia 30306

10
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 13 of 70

(770) 716-1306, (404) 549-3036

11
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 14 of 70

IN THE SUPERIOR COURT OF FULTON COUNTY
STATE OF GEORGIA

Gene Law, III

Plaintiff,

Fulton County Board of Commissioners;
Fulton County Board of Commissioners :
Chairman Robb Pitts; Fulton County Chief :
Human Resources Officer, Kenneth L.
Hermon, Jr.,

Defendants.

GENE LAW, ITII’S VERIFICATION
1, the undersigned Gene Law, II do verify that the Verified Complaint For Declaratory
J udgment, Preliminary And Permanent Injunctive Relief, And Application For Writ Of
Mandamus And Prohibition and the Brief In Support Of Verified Complaint For Declaratory
Judgment, Preliminary And Permanent Injunctive Relief, And Application For Writ Of

Mandamus And Prohibition is true and correct to the best of my belief and knowledge.

robe TA LE

Gene Law, IE]

 

Sworn and subscribed to me

this 11 day of August 2020.

12

 
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 15-altoroCounty Superior Court
**FFILED***LW

Date: 8/11/2020 5:13 PM

Cathelene Robinson, Clerk

IN THE SUPERIOR COURT OF FULTON COUNTY
STATE OF GEORGIA

Gene Law, III,

CASE NO. 29200V339288
Plaintiff,

JUDGE:

Fulton County Board of Commissioners;
Fulton County Board of Commissioners
Chairman Robb Pitts; Fulton County Chief :
Human Resources Officer, Kenneth L. :
Hermon, Jr.,

Defendants.

BRIEF IN SUPPORT OF VERIFIED COMPLAINT FOR DECLARATORY

JUDGMENT, PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF, AND
APPLICATION FOR WRIT OF MANDAMUS AND PROHIBITION

Comes now Gene Law, III Plaintiff in the above styled case and files his brief in support
of his Verified Complaint for Declaratory Judgment, Preliminary and Permanent Injunctive
Relief, and Application for Writ of Mandamus and Prohibition and shows this Honorable Court
as follows:

INTRODUCTION

This action is brought to restrain the Fulton County Board of Commissioners from
exceeding its authority and to declare the abolishment of the Fulton County Personnel Board
pursuant to Fulton County Resolution #19-0221 to be an unconstitutional delegation of power
and to be a nullity, and for the Fulton County Personnel Board to be reinstated pursuant to
Georgia Law Number 1341 the Fulton County Personnel Board and Merit System of Personnel

Administration, General Assembly Act of 1982. Unless restrained the actions of the Fulton

County Board of Commissioners will chill and impact Plaintiffs due process rights. By this
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 16 of 70

complaint, Plaintiff seeks an order invalidating Fulton County Resolution #19-0221 and any and
all procedures adopted pursuant to the same. This Writ seeks a temporary and a permanent order
restraining the Office of the Administrative Hearing Officer, which is administered by the Chief
Human Resources Officer Kenneth L. Hermon, Jr., from conducting any hearings pursuant to
Fulton County Resolution #19-0221. Fulton County Resolution #19-0221 as created is
unconstitutional, contrary to the Constitution of the State of Georgia, the Constitution of the
United States, in particular the rights to due process under the Fourteenth Amendment of the
United States Constitution and art. I, § I, para. I of the Georgia Constitution, and art. IX, § II,

para. I(a) of the Georgia Constitution.

FACTUAL BACKGROUND

Plaintiff is a classified employee of Fulton County and Fulton County Sheriff’s Office
(“FCSO” or “Appointing Authority”). He has a property interest in her employment which is
protected under the due process clause of the Fourteenth Amendment of the United States
Constitution and art. I, § I, para. I of the Georgia Constitution. Plaintiff's property interest in his
employment is expressly outlined in Georgia Law Number 1341 the Fulton County Personnel
Board and Merit System of Personnel Administration, General Assembly Act of 1982. This act is
commonly known as the “Fulton County Civil Service Act,” (herein referred to as “the Act”).
Pursuant to the Act and policies promulgated from it, Plaintiff may only be disciplined for cause
and may challenge an adverse disciplinary action taken against him by the Appointing Authority.
Since 1982, the mechanism for an employee to challenge such action was an appeal to the Fulton
County Personnel Board (herein “the Personnel Board”). The Personnel Board, a group of

individuals appointed by the Defendants Board of Commissioners, would oversee the appeal and
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 17 of 70

issue a decision either upholding or reversing the Appointing Authority’s action. Said decision
was binding and was appealable only to the Fulton County Superior Court by writ of certiorari.

Plaintiff was hired by the FCSO on or about October 4, 2017, and, after finishing his
probationary period, he became a classified employee and thus was entitled to the protections
afford by the Act. These protections, among other rights, were guaranteed to Plaintiff as a right
that accompanied his tenure with Fulton County and FCSO and attached to the property rights he
holds. A right to an appeal before the Personnel Board was afforded to Plaintiff by virtue of his
contractual relationship with the FCSO and with Fulton County; and also a right afforded by the
Georgia General Assembly to Fulton County civil servants pursuant to the Act.

In April 2019, pursuant to purported “Home Rule” powers, the Board of Commissioners
abolished the Personnel Board and replaced with it with an Administrative Hearing Officer
System.

On March 6, 2020, the FCSO terminated Plaintiff. The grounds for such termination were
a violation of Fulton County Personnel Policy and Procedure 305-16 Art.7. Fraud, Falsehood,
Perjury, and Malfeasance, (herein “Article 7”). FCSO also issued a written warning to Plaintiff
for an alleged violation of Fulton County Personnel Policy and Procedure 305-16 Art.22
Miscellaneous: Fulton County Sheriff's Officer Standard Operating Procedure 6.15 Body Word
Camera (BWC) VIII. BWC Activation and Deactivation. Plaintiff timely filed an appeal on
March 14, 2020.

The Appeal Hearing before an Administrative Hearing Officer has been scheduled for
August 13, 2020. The Chief Human Resources Officer has advised that the hearing will proceed

via remote conferencing.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 18 of 70

In abolishing the Personnel Board, the Board of Commissioners exceeded their legal
authority. Such action constituted an impermissible overreaching act in violation of the Georgia
Constitution art. IX, § II, para. I(a) and art. I, § I, para. I, and the Fourteenth Amendment to the
United States Constitution.

Plaintiff has a right to an appeal hearing before the Personnel Board, pursuant to rights
afforded to her by the General Assembly and pursuant to his contractual agreement with the
Fulton County Sheriff's Office and Fulton County Government. He moves that the Personnel

Board be reinstated to hear his appeal.

ARGUMENT AND CITATION OF AUTHORITY

1. Because the Fulton County Personnel Board was not legitimately dissolved, the
Administrative Hearing Officer lacks the authority to hear the case. Accordingly, this

 

Court should order that the Personnel Board be reinstated to hear the appeal.

The events giving raise to Plaintiff's appeal occurred on August 24, 2018. In April 2019,
pursuant to purported “Home Rule” powers, the Board of Commissioners abolished the
Personnel Board and replaced with it with an Administrative Hearing Officer system. In doing
so, the Board of Commissioners exceeded their legal authority. Such action constituted an
impermissible overreaching act in violation of the Georgia Constitution.

A. History of the Fulton County Personnel Board.

In 1982 the Georgia General Assembly passed Act No. 1341 (HB 1501), short title
“Fulton County Personnel Board and Merit System of Personnel Administration”, to create the
Fulton County Merit System of the Personnel Administration (Civil Service). Ga. L. 1982, p.
4896-4909. Commonly referred to as the Fulton County Civil Service Act, the Act governs the

composition and authority of the Fulton County Personnel Board. “[T]he Fulton County
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 19 of 70

Personnel Board was created to completely and exhaustively revise, amend, reestablish, and
continue for Fulton County a high quality merit system of personnel administration based upon
accepted merit principles and recognized methods governing the appointment, promotion,
transfer, layoff, removal, discipline, and well-being of employees who are governed by this Act,
and for personnel actions associated with Fulton County employment.” See Exhibit 1 certified

copy of Fulton County Resolution #15-1198, citing to 1982 the Ga. L. 1982, p. 4896.

In 2019, pursuant to Resolution #19-0221, Defendants Board of Commissioners
abolished the Personnel Board and replaced that body with an Administrative Hearing Officer
system. See Exhibit 2 certified copy of Fulton County Resolution #19-0221. Specifically, the
resolution repealed and replaced in its entirety Sections 2 and 3 of the Civil Service Act, the
portions of the Act that sets forth the Personnel Board’s powers and defines its composition. The
Resolution was brought by the County Attorney and passed with a 4-2 vote by the Board of
Commissioners. See Exhibit 2; Exhibit 3 certified copy of March 20, 2019, Board of
Commissioner meeting minutes at pages 43; and Exhibit 4 certified copy of April 10, 2019,
Board of Commissioner meeting minutes at pages 58, 60, and 62. Key changes were made that
have lasting implications on the structure of employee appeals. In the past, the Personnel Board
was made up of a group of individuals who would conduct hearings and investigations, render
decisions, and order execution of those decisions. They were advised by an independent attorney
who was paid a yearly stipend. In addition to other duties, that attorney attended hearings, ruled
on evidentiary objections and motions, and drafted orders for the Board's review and signature to
rule on the cases that they heard. The abolishment of the Personnel Board also ended the service
of the advisory attorney, and under the current regime, a lone Administrative Hearing Officer,

who is an attorney, makes all rulings of fact and law. Further, the current rules permit the County
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 20 of 70

Attorney, the same agency that brought the resolution before Defendants, to assist in writing or

rewriting the rules applicable to the administrative appeals.

B. Defendants’ abolishment of the Personnel Board violated the Georgia
Constitution.

The abolishment of the Personnel Board and the institution of the new administrative
appeal system were implemented by Defendants via resolution under the Home Rule provision
of the Georgia Constitution. However, such vast changes exceeded the authority granted by the
Home Rule provision. Further they constitute a change to Fulton County government and a
judicial body which can only be taken by the General Assembly through local act or general law.
Accordingly, Defendants’ actions are unconstitutional and the Personnel Board must be

reinstated with all powers afforded to it by the General Assembly.

A determination of whether Defendants exceeded their power in abolishing the Personnel
Board must first begin with an examination of where the authority of the Personnel Board arose.
“In order to place employees under a county civil service system, specific legislation must be
passed pursuant to a constitutional amendment, or the procedure set out in O.C.G.A. § 36-1-
211.” Hill v. Watkins, 280 Ga. 278, 279(1), 627 S.E.2d 3 (2006). The Fulton County Civil
Service system was instituted under the former’ --- In 1982, the Georgia General Assembly
passed Act No. 1341 (HB 1501) to create the Fulton County Civil Service Act “the Act”. Ga. L.
1982, 4896-4909. The Act was entitled "An Act to completely and exhaustively revise,
supersede, consolidate, and replace all of the laws and amendments thereto pertaining to the

Fulton County Personnel Board and the Fulton County Merit System of Personnel

 

1 O.C.G.A. § 36-1-21 is inapplicable where a civil service system is created by the General
Assembly as was the County’s. See Ferdinand v. Board of Commissioners of Fulton County, 281
Ga. 643, 645 n.4, 641 S.E.2d 787 (2007).
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 21 of 70

Administration". Id. at 4896 (emphasis added). The short title was “Fulton County Personnel
Board and Merit System of Personnel Administration.” Jd. (emphasis added). The Act outlined
the powers, duties, composition and authority of the Fulton County Personnel Board, and set
forth that the Personal Board would conduct hearings and investigations, render decisions, and

order execution of those decisions involving cases brought under the Civil Service Act.

A county governing authority only has the powers given to it by the legislature. McCray
v. Cobb County, 251 Ga. 24, 302 S.E.2d 563 (1983). County commissioners’ powers are strictly
limited by law, and those bodies cannot take any action except under the authority of law.
Mobley v. Polk County, 242 Ga. 798, 251 S.E.2d 538 (1979). Neither the counties of this state
nor their officers can do any act, make any contract, nor incur any liability not authorized by
some legislative act applicable thereto. Bowers v. Hanks, 152 Ga. 659, 111 S.E. 38 (1921);
McCrory Co. v. Bd. of Comrs. of Fulton County, 177 Ga. 242, 170 S.E. 18 (1933); DeKalb
County v. Atlanta Gas Light Co., 228 Ga. 512, 186 S.E.2d 732 (1972). If there is reasonable
doubt of the existence of a particular power of the board of commissioners, the doubt is to be
resolved in the negative. Beazley v. DeKalb County, 210 Ga. 41, 77 S.E.2d 740 (1953); City of
Doraville v. Southern R. Co., 227 Ga. 504, 181 S.E.2d 346 (1971). Powers of county
commissioners are strictly limited by law, and they can do nothing except under authority of law.

Warren v. Walton, 231 Ga. 495, 202 S.E.2d 405 (1973).

Defendants abolished the Personnel Board under their purported Home Rule powers. The
Georgia Constitution sets forth the “Home Rule” power of counties and provides that "the
governing authority of each county shall have legislative power to adopt clearly reasonable

ordinances, resolutions, or regulations relating to its property, affairs, and local government for
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 22 of 70

which no provision has been made by general law and which is not inconsistent with this

Constitution or any local law." GA Const, art. [X, § I, para. I(a).

A county’s power is not without limits. Paragraph 1(c) of the county home rule provision
provides that the general powers granted to counties shall not extend to any action affecting any
elective county office, the composition and form of the county governing authority, or any court
or the personnel thereof except by general law or local act. See GA Const. art. IX, § II, para.

I(c).?

At issue then is whether Defendants acted without authority to abolish the Personnel
Board by doing so within its home rule powers. This is a matter of first impression.’ Never
before has a county acted to make such sweeping changes to a civil service board through
resolution using its home rule powers. Georgia Courts, however, have examined similar
situations which indicate that Defendants exceeded their authority by abolishing the Personnel

Board.

 

2 Subsection (c) provides:

(c) The power granted to counties in subparagraphs (a) and (b) above shall not be
construed to extend to the following matters ...:

(1) Action affecting any elective county office, the salaries thereof, or the personnel
thereof, except the personnel subject to the jurisdiction of the county governing authority.

(2) Action affecting the composition, form, procedure for election or appointment,
compensation, and expenses and allowances in the nature of compensation of the county
governing authority.....

(7) Action affecting any court or the personnel thereof.

3 The matter has been recently considered by the Fulton County Superior Court in Bellomy v.
Jackson, No. 2019CV330489 (Fulton County Superior, June 22, 2020) in which the Court issued
a ruling adverse to the arguments set forth in this motion. An Application for a Discretionary
Appeal was filed with the Georgia Court of Appeals, No A21D0002 on July 20, 2020. The Court
of Appeals has not yet issued a ruling on this Application.

8
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 23 of 70

For example, in Jackson v. Inman, 232 Ga. 566, 207 S.E.2d 475 (1974), the Georgia
Supreme Court held that a special Act of the General Assembly was necessary to authorize the
City of Atlanta to implement a vast administrative reorganization of city government. The home
rule laws did not provide the City with sufficient authority to make fundamental and substantives
changes to city government. Specifically, a special act of the General Assembly was required to
switch from a strong commission form of government, under which the board of aldermen
legislated and supervised administrative departments of the city through committees, to a new
form of government, with the mayor as the executive, and the council as the legislative body.
Jackson at 569. In reaching its decision, the Court noted, "The General Assembly has reserved
the legislative power to enact new charters for existing cities when such charters include drastic
changes in the composition and form of city government and the election and terms of office of
the members of the governing authority of cities as in this new charter for Atlanta. This specific
power was expressly reserved by the General Assembly in the 1965 Home Rule Act and is found

in Code Ann. § 69-1018 (a) (1).” Jackson at 570. >:

Similarly, Georgia Courts have ruled that a board of commissioners exceeded their home
rule powers by removing a chairman from a position as the chief executive officer of the county
and transferring such authority to a county manager. See generally Gray v. Dixon, 249 Ga. 159,
289 S.E.2d 237 (Ga., 1982). The Supreme Court further provided that a board of commissioners
exceeded its powers by naming itself as the appointing authority of county employees and hiring
an administrative assistant to the board. Krieger v. Walton Count Bd. Of Com., 269 Ga. 678,

684, 506 S.E.2d 366 (1998). Notably, in Krieger, the Court's ruling was based on an observation

 

* Former Code Ann. § 69-1018 (a) (1) is now codified under O.C.G.A. § 36-35-6.

> While Jackson v. Inman pertains to municipalities and not counties, given that the home rule
laws pertaining to municipalities’ mirror the laws governing counties, insight can be gleaned
from this decision.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 24 of 70

that the civil service personal policies themselves contained language that foreclosed the
proposed change. In the instant case, the language contained in the General Assembly Act of
1982 clearly sets forth its intention that the Fulton County Civil Service be effectuated by means
of the Personal Board. The Personnel Board is mentioned by name in the title of the Act and
thus makes up the very essence of the Civil Service Act itself. By including the Fulton County
Personnel Board in the name of the Act, the Georgia Assembly made known its legislative intent.
A board of commissioners only has the powers given to it by the General Assembly. McCray vy.
Cobb County, 251 Ga. 24, 302 S.E.2d 563 (1983). Thus, by the reasoning set forth in Krieger,
which held that the County’s own policies could constrain the actions of the Board of
Commissioners, they are surely constrained by the directives of the General Assembly from
which their power to act is derived. Stated another way, the General Assembly enacted the
Fulton County Merit System, and through express language empowered the Personnel Board to
be the adjudicatory branch of same; and while the Board of Commissioners may make
amendments to the Act, because they may not exceed their authority granted to them by the
General Assembly, they may not completely abolish key aspects of the Act. To find otherwise
would grant Defendants the authority to undermine the General Assembly’s acts and directives.
Accordingly, abolishing the Personnel Board affected the composition and form of Fulton
County governing authority and thus was impermissible under GA Const. art. [X, § II, para. I(c).
Furthermore, abolishing the Personnel Board and replacing it with the Administrative Hearing
Officer system was inconsistent with Act No. 1341 (HB 1501) and thus in violation of GA

Const, art. IX, § II, para. I(a).

While Courts have ruled that a board of commissioners may enact ordinances pertaining

to the civil service boards within a county (see generally Forbes v. Lovett, 227 Ga. 772, 183

10
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 25 of 70

S.E.2d 371 (1971)), there is no precedent that permits a board of commissioners to abolish a civil
service board and replace it with a lone hearing officer. Furthermore, the abolishment of the
Personnel Board is impermissible under subsection c(7) of the Home Rule powers which
provides that home rule powers do not extend to any “action affecting any court or personnel
thereof.” As set forth in Fulton County policy, the appeal hearing over which the Personal Board
oversaw is quasi-judicial and thus the Personal Board overseeing these hearings is a quasi-
judicial body. See Exhibit 6 certified copy of former Fulton County Personnel Procedure 300-16
at 300-16-3, paragraph 3. The Personnel Board has the authority to review evidence, hear
witness testimony and issue a decision. Jd. at 300-16-5. “The decision of the Personnel Board in
such cases is final and conclusive in the absence of an appellate review in the courts (by writ of
certiorari).” Jd. at 300-16-17. See Barrett v. Sanders, 262 Ga. App. 63, 67, 584 S.E.2d 676, 680
(2003) which identifies the personnel board as an “inferior judicial body.” Accordingly, the
Personal Board functioned as a Court and its Board Members, advisory attorney and individual
staff were its personnel. Abolishing the Personnel Board thus affected a court and its personnel,

and was impermissible under the Constitution.

C. The Resolution to abolish the Personnel Board was not enacted in compliance with the
Constitution of the State of Georgia of 1983 art. IX, § II, para. I and is unconstitutional
and void

Even if Defendants had the power to abolish the Personnel Board, as they did not follow
the proper process under the Home Rule provision of the Constitution to implement the changes,
the Resolution is unconstitutional and void. The aforementioned Home Rule powers are granted
to the governing authority of each county. See GA Const. art. IX, § I, para. I(a) (emphasis
added). This power lies with the governing authority and cannot be delegated to other agencies.

Gray v. Dixon, 249 Ga. 159, 289 S.E.2d 237 (1982). Fulton County is governed by the Board of

11
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 26 of 70

Commissioners and the County Manager. Only those two entities are authorized to place items
on the Board of Commissioners Agenda. See Exhibit 5 certified copy of Code of Resolution of
Fulton County, Georgia 101-65 and 101-66 (2019). Fulton County Ordinance Resolution #19-
0221, however, was placed on the Board of Commissioner’s agenda by the County Attorney. See
Exhibit 2; Exhibit 3 certified copy of March 20, 2019 Board of Commissioner meeting minutes
at pages 43; and Exhibit 4 certified copy of April 10, 2019 Board of Commissioner meeting
minutes at pages 58, 60, and 62. As set forth in the March 20, 2019 and April 10, 2019 meeting
minutes, the County Attorney spearheaded the abolishment of the Personnel Board, added
Resolution #19-0221 to the agenda without the direction of the Board of Commissioners, drafted
the proposed changes, and performed all research to support her unsubstantiated claim that the
Personnel Board was inefficient and biased. See Exhibit 3 at p. 43-49 and Exhibit 4 at p. 53-62.
Such action by the County Attorney was an impermissible delegation of executive and legislative
authority and a violation of the Constitution. Notably, during the April 10, 2019 meeting,
Commissioner Arrington objected to the County Attorney’s authority to add items to the agenda,
correctly noting that only the Commissioners and the County Manger could add agenda items.
See Exhibit 4 at p. 58-61. The County Attorney, however, claimed that the Commissioners had
delegated the authority to her. See Exhibit 4 at p. 58-59. Commissioner Morris then attempted to
cure the procedural error by assuming sponsorship of the resolution and the vote was passed with
a 4-2 vote. Id. 60-62. This, however, ran afoul of the rules set forth by the Georgia Constitution.
The Home Rule powers state that “Such local acts may be amended or repealed by a resolution
or ordinance duly adopted at two regular consecutive meetings of the county governing authority
not less than seven nor more than 60 days apart.” See GA Const. art. IX, § II, para. I(b)(1).

Because the Resolution was brought by the County Attorney who lacked the authority to place

12
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 27 of 70

items on the agenda it was not “duly brought.” And even if Commissioner Morris cured this
error by assuming sponsorship of the Resolution, he did so only on April 10, 2019, and thus the
Resolution was not “duly adopted at two regular consecutive meetings” as required by the
Georgia Constitution. Accordingly, the ordinance was not acted in compliance with Constitution

of the State of Georgia of 1983 art. [X, sec. II, para. I(b)(1) and is void.

2. Defendants have no authority to take unilateral action affecting the Sheriff's Office.

Even if Defendants has the authority to enact Fulton County Resolution #19-0221 and
took the correct procedural steps to enact the resolution, Defendants still lacked the authority to
apply the act to the FCSO. The FCSO is headed by the Fulton County Sheriff who is elected by
residents of Fulton County. Likewise, Defendants Board of Commissioners are elected by the
residents of Fulton County. The FCSO and Defendants’ powers are derived independently and
one may not exercise authority over the other. “County commissioners, under the quoted Home
Rule provisions, may establish civil service systems for persons employed by them, but may not
take actions affecting personnel of another elected official.” Taylor v. Bartow Cty., Ga., 860 F.
Supp. 1526, 1535 (N.D. Ga. 1994) citing to Warren v. Walton, 231 Ga. 495, 499, 202 S.E.2d
405 (1973) (deputy sheriffs). “Without specific legislative authority the county governing
authority may not adopt regulations applicable to employees of other elected officials.” Mobley
v. Polk County, 242 Ga. 798, 801, 251 S.E.2d 538 (1979) (citing Ga. Const. art. IX, § I, para.
I(c)). “No matter how desirable uniformity of work regulations of various employees, of various
county offices in the seat of government may be, county commissioners as the governing
authority of the fiscal affairs of [the county] do not have authority, express or implied, to
establish work regulations for employees of another elected county officer.” Jd. at 802. “An

employee of another elected official cannot rely on procedures established by the county

13
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 28 of 70

commission for county employees.” Taylor v. Bartow Cty., Ga., 860 F. Supp. 1526, 1536 (N.D.
Ga. 1994). In Wayne Cty. v. Herrin, 210 Ga. App. 747, 747, 437 S.E.2d 793, 795 (1993), the
Court of Appeals found that a merit board instituted by the board of commissions could be
applied to deputy sheriffs only when approved and adopted by the Sheriff. By analogy, the
sweeping change of abolishing the Personnel Board could not be instituted without agreement
of the FCSO. Such agreement was not obtained and Defendants exceed their purported

authority by applying Resolution #19-0221 to Plaintiff.

3. Plaintiff has a contractual right to appeal his disciplinary action before the Personnel
Board

As a civil servant, Plaintiff has a property interest in his job and a contractual agreement
with his employer to appeal disciplinary actions before the Personnel Board. See Exhibit 7
Fulton County Personnel Regulation 900 Series in effect at the time Plaintiff became a civil
servant. Pursuant to PR 900-1, “any permanent Fulton County Classified employee who has been
dismissed, suspended, demoted, or otherwise disciplined for cause, whereby the employee
suffers any loss in salary, grade, or classification, or who has been refused an examination or
certification, shall have the right to appeal such action to the Personnel Board.” Jd. at PP-900-
1(1). By abolishing the Personnel Board and foreclosing Plaintiff's option to bring his appeal
before the Personnel Board, the County has breached its contractual obligations to Plaintiff.
Under Georgia law, a merit system act creates a constitutionally protected contract between merit
system members and the state. Clark v. State Personnel Board, 252 Ga. 548, 550(2)(a), 314
S.E.2d 658 (1984). The Georgia Court of Appeals has ruled that the Fulton County Civil Act and
the Fulton County Personnel Regulations promulgated from it have the full force and effect of

law. Fulton Cnty. v. Andrews, 332 Ga. App. 473, 476, 773 S.E.2d 432 (Ga. App. 2015). In

14
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 29 of 70

Andrews, the Court of Appeals found that that the Civil Service Act and the Fulton County
Personnel rules formed the basis of the employee’s contract for employment. Jd. at 478. Notably,
the Court rejected the notion that the Board of Commissioners was entitled to alter the contract
under their home rule powers. Jd. at 479. The Court based its reasoning on its previous decision
in DeKalb County School District v. Gold, 318 Ga. App. 633, 642(2), 734 S.E.2d 466 (2012)
where it ruled that a “statute becomes part of the employment contract and is compensation for
services rendered, and an amendment to the statute to reduce or eliminate employee benefits
would violate our state Constitution's impairment clause)...". Id. 477. Accordingly, Plaintiff has a

contractual right to a hearing before the Personnel Board and one should be afforded to him.

CONCLUSION

For the reason set forth above the Court should grant the relief sought in the Complaint.

Respectfully submitted this 11th day of August, 2020.

/s/ Meghan S. Jones

 

Meghan S. Jones
Georgia Bar # 807209
Attorney for Plaintiff

The Jones Law Firm, LLP
1269 Monroe Drive N.E.
Atlanta, Georgia 30306

(770) 716-1306, (404) 549-3036

15
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 30 of 70

CERTIFICATE OF SERVICE

I certify that I have sent a copy of this BRIEF INSUPPORT OF VERIFIED
COMPLAINT FOR DECLARATORY JUDGMENT, PRELIMINARY AND
PERMANENT INJUNCTIVE RELIEF, AND APPLICATION FOR WRIT OF
MANDAMUS AND PROHIBITION, by (_) personal service (_) first class mail ( * )
electronic filing, and/or electronic mail ( * ):

Fulton County Board of Commissioners, Board of Commissioners Chairman
Robb Pitts,
C/o Patrise Perkins-Hooker, Esq.
Office of the County Attorney
141 Pryor Street SW,
Suite 4038
Atlanta, Georgia 30303

Chief Human Resources Officer
Kenneth L. Hermon
141 Pryor Street, SW,
Suite 3030, Atlanta GA 30303

Sheriff Theodore “Ted” Jackson
C/o Patrise Perkins-Hooker, Esq.
Office of the County Attorney
141 Pryor Street SW,

Suite 4038
Atlanta, Georgia 30303

Administrative Hearing Officer,
Ms. Sterling Eaves
C/o Human Resource Director Kenneth L. Hermon, Jr.
141 Pryor Street SW,
Suite 3030
Atlanta, Georgia 30303

This 11th day of August 2020.

16
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 31 of 70

/s/ Meghan S. Jones

 

Meghan S. Jones
Georgia Bar # 807209
Attorney for Plaintiff

meghan@joneslawfirmllp.com
The Jones Law Firm, LLP
1269 Monroe Drive N.E.
Atlanta, Georgia 30306

(770) 716-1306, (404) 549-3036

17
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 34 eltoroCounty Superior Court
“*EFILED**TB

Date: 8/19/2020 9:39 AM
Cathelene Robinson, Clerk

IN THE SUPERIOR COURT OF FULTON COUNTY
STATE OF GEORGIA

Gene Law, III
CASE NO. 2020-CV-339288

Plaintiff,
HONORABLE EMILY RICHARDSON
Fulton County Board of Commissioners;
Fulton County Board of Commissioners
Chairman Robb Pitts; Fulton County Chief :
Human Resources Officer, Kenneth L. :

Hermon, Jr.,

Defendants.

WAIVER OF SERVICE OF SUMMONS

To: Meghan S. Jones, Attorney for Deputy Gene Law, III

I acknowledge receipt of your request that I waive service of a summons in the above-
styled action.

I have also received a copy of the complaint in the action, a copy of this instrument, and a
means by which I can return the signed waiver to you without cost to me.

I understand that I am entitled to consult with my own attorney regarding the
consequences of my signing this waiver.

I agree to save the cost of service of a summons and an additional copy of the complaint
in this lawsuit by not requiring that I (or the entity on whose behalf I am acting) be served with

judicial process in the manner provided by the Georgia Rules of Civil Procedure.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 33 of 70

I (or the entity on whose behalf I am acting) will retain all defenses or objections to the
lawsuit or to the jurisdiction or venue of the court except for objections based on a defect in the
summons or in the service of the summons.

I understand that a judgment may be entered against me (or the entity on whose behalf I
am acting) if an answer is not served upon you within 60 days after the date (August 12, 2020)
this waiver was sent, or within 90 days after that date if the request for the waiver was sent

outside the United States.

This 18th day of August, 2020.

Damngu Neat

Dominique Martinez
Georgia Bar No. 430323
Attorney for Defendants

 
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 34 of 70

IN THE SUPERIOR COURT OF FULTON COUNTY
STATE OF GEORGIA

Gene Law, III
CASE NO. 2020-CV-339288

Plaintiff,

HONORABLE EMILY RICHARDSON
Fulton County Board of Commissioners;
Fulton County Board of Commissioners
Chairman Robb Pitts; Fulton County Chief :
Human Resources Officer, Kenneth L. :
Hermon, Jr.,

Defendants.

WAIVER OF SERVICE OF SUMMONS

To: Meghan S. Jones, Attorney for Deputy Gene Law, III

I acknowledge receipt of your request that I waive service of a summons in the above-

styled action.

I have also received a copy of the complaint in the action, a copy of this instrument, and a

means by which I can return the signed waiver to you without cost to me.

I understand that I am entitled to consult with my own attorney regarding the

consequences of my signing this waiver.

I agree to save the cost of service of a summons and an additional copy of the complaint

in this lawsuit by not requiring that I (or the entity on whose behalf I am acting) be served with

judicial process in the manner provided by the Georgia Rules of Civil Procedure.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 35 of 70

I (or the entity on whose behalf I am acting) will retain all defenses or objections to the
lawsuit or to the jurisdiction or venue of the court except for objections based on a defect in the
summons or in the service of the summons.

I understand that a judgment may be entered against me (or the entity on whose behalf I
am acting) if an answer is not served upon you within 60 days after the date (August 12, 2020)
this waiver was sent, or within 90 days after that date if the request for the waiver was sent

outside the United States.

This 18th day of August, 2020.

Damngu Neat

Dominique Martinez
Georgia Bar No. 430323
Attorney for Defendants

 
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 36 of 70

From: Martinez, Dominique

To: meghan@joneslawfirmllp.com

Cc: Piper, Grethelyn; Burwell, Kaye

Subject: Gene Law v. Board of Commissioners et al FW: Request to Waive Formal Service: 2020-CV-339288
Date: Tuesday, August 18, 2020 11:46:25 PM

Attachments: image001.pnq

Waiver of service of summons - Executed.pdf

 

Meghan,
Please see the attached executed waiver.

Dominique A. Martinez
Senior Assistant County Attorney
Office of the County Attorney
404-612-0241 (direct)
404-612-0246 (main)
c U LT oO N 404-730-6324 (fax)
COUNTY Connect with Fulton County:
Website | Facebook | Twitter | Instagram | FGTV | #OneFulton E-News

 

Begin forwarded message:

From: "Meghan S. Jones" <meghan@joneslawfirmllp.com>

Date: August 12, 2020 at 6:42:35 PM EDT

To: "Perkins-Hooker, Patrise" <Patrise.Perkins-Hooker@fultoncountyga.gov>,
"Hermon, Kenneth" <Kenneth. Hermon@fulton >

Ce: "Derek H. Jones" <derek@joneslawfirmllp.com>

Subject: Request to Waive Formal Service: 2020-CV-339288

Ms. Perkins-Hooker and Mr. Hermon,

Our firm has filed a complaint for injunctive relief in the Superior Court of Fulton
County naming the Fulton County Board of Commissioners, Fulton County Board
of Commissioners Chairman Robb Pitts, and Chief Human Resources Officer
Kenneth Hermon as defendants.

Attached is the Complaint, Summons, Brief in Support, Civil Filing Form, and a
Waiver of Service of Summons.

Can you please advise whether you will waive formal service and accept service
via email.

Thank you.

Meghan S. Jones
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 37 of 70

The Jones Law Firm, LLP

1269 Monroe Drive NE
Atlanta, Georgia 30306

(770) 716-1306, (404) 549-3036
Fax: (404) 963-7005

www.joneslawfirmllp.com

Notice of Confidentiality: This communication constitutes an electronic
communication within the meaning of the Electronic Communications Privacy
Act, 18 U.S.C. Section 2510, and its disclosure is strictly limited to the recipient
intended by the sender of this message. This communication, and any
attachments thereto, contain confidential attorney-client privileged
communications and attorney work product. If you are not the intended recipient,
any disclosure, viewing, copying, distribution or use of any of the information
contained in or attached to this communication is strictly prohibited. If you have
received this communication in error, please notify us immediately by replying to
the message and deleting it from your computer.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 38 of 70

From: Burwell, Kaye
To: Martinez, Dominique
Subject: FW: Request to Waive Formal Service: 2020-CV-339288
Date: Thursday, August 13, 2020 8:22:33 AM
Attachments: Case Filing Info Form (2).pdf
ATT00001.htm
CompBriefEditsFINAL (2).pdf
ATT00002. htm
Summons Efile Civil Form (2).pdf
ATT00003.htm
Verified complaint to file FINAL (2).pdf
ATT00004. htm
Waiver of service of summons.docx
ATT00005.htm
image001.png

 

Kaye Woodard Burwell

Deputy County Attorney

Office of the Fulton County Attorney

404-612-0251 (office)

404-314-8627 (cell)

Connect with Fulton County:

Website | Facebook | Twitter | Instagram | FGTV | #OneFulton E-News

Notice of Confidentiality:

This communication constitutes an electronic communication within the meaning of the Electronic Communications
Privacy Act, 18 U.S.C. Section 2510, and its disclosure is strictly limited to the recipient intended by the sender of this
message. This communication, and any attachments thereto, contain confidential attorney-client privileged
information and attorney work product. If you are not the intended recipient, any disclosure, viewing, copying,
distribution or use of any of the information contained in or attached to this communication is strictly prohibited. If
you have received this communication in error, please notify us immediately by replying to the message and deleting it
from your computer. Thank you.

From: Perkins-Hooker, Patrise

Sent: Wednesday, August 12, 2020 7:06 PM

To: Burwell, Kaye <Kaye.Burwell@fultoncountyga.gov>

Subject: Fwd: Request to Waive Formal Service: 2020-CV-339288

Sent from my iPhone

Begin forwarded message:

From: "Meghan S. Jones" <megh: joneslawfirmllp.com>

Date: August 12, 2020 at 6:42:35 PM EDT

To: "Perkins-Hooker, Patrise" <Patrise.Perkins-Hooker@fultoncountyga.gov>,
"Hermon, Kenneth" <Kenneth. Hermon@fultoncountyga.gov>

Ce: "Derek H. Jones" <derek@joneslawfirmllp.com>

Subject: Request to Waive Formal Service: 2020-CV-339288
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 39 of 70

Ms. Perkins-Hooker and Mr. Hermon,

Our firm has filed a complaint for injunctive relief in the Superior Court of Fulton
County naming the Fulton County Board of Commissioners, Fulton County Board
of Commissioners Chairman Robb Pitts, and Chief Human Resources Officer
Kenneth Hermon as defendants.

Attached is the Complaint, Summons, Brief in Support, Civil Filing Form, and a
Waiver of Service of Summons.

Can you please advise whether you will waive formal service and accept service
via email.

Thank you.

Meghan S. Jones

The Jones Law Firm, LLP

1269 Monroe Drive NE
Atlanta, Georgia 30306

(770) 716-1306, (404) 549-3036
Fax: (404) 963-7005

www.joneslawfirmllp.com

Notice of Confidentiality: This communication constitutes an electronic
communication within the meaning of the Electronic Communications Privacy
Act, 18 U.S.C. Section 2510, and its disclosure is strictly limited to the recipient
intended by the sender of this message. This communication, and any
attachments thereto, contain confidential attorney-client privileged
communications and attorney work product. If you are not the intended recipient,
any disclosure, viewing, copying, distribution or use of any of the information
contained in or attached to this communication is strictly prohibited. If you have
received this communication in error, please notify us immediately by replying to
the message and deleting it from your computer.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 40 altoroCounty Superior Court
*“EFILED**LW

Date: 8/11/2020 5:13 PM

General Civil and Domestic Relations Case Filing Information Form :
Cathelene Robinson, Clerk

 

 

 

 

 

 

 

 

 

[=] Superior or (1 State Court of __ Fulton County
For Clerk Use Only
Date Filed 8/11/2020 Case Number __ 2020CV339288
MM-DD-YYYY
Plaintiff(s) Defendant(s)
Law Gene Ill Fulton County Board of Commissioners
Last First Middle I. Suffix Prefix Last First Middle I. Suffix Prefix
Fulton County Board of Commissioners, Chairman Robb Pitts
Last First Middle I. Suffix Prefix Last First Middle I. Suffix Prefix
Fulton County Chief Human Resources Officer, Kenneth L. Hermon, Jr.
Last First Middle I. Suffix Prefix Last First Middle I. Suffix Prefix
Last First Middle I. Suffix Prefix Last First Middle I. Suffix Prefix
Plaintiff's Attorney _ Meghan S. Jones State Bar Number _ 807209 Self-Represented 1

 

Check one case type and one sub-type in the same box (if a sub-type applies):

 

 

General Civil Cases
Domestic Relations Cases

Automobile Tort
Civil Appeal oO Adoption
Contempt/Modification/Other O Contempt

Post-Judgment [} Non-payment of child support,
Contract medical support, or alimony
Garnishment O Dissolution/Divorce/Separate

General Tort Maintenance/Alimony

 

 

 

OOOOOOW8#OOO0O0 O00

 

 

 

Habeas Corpus oO Family Violence Petition
Injunction/Mandamus/Other Writ Oo Modification
Landlord/Tenant LC Custody/Parenting Time/Visitation
Medical Malpractice Tort O Paternity/Legitimation
Product Liability Tort O Support - IV-D
Real Property Oo Support - Private (non-IV-D)
Restraining Petition Oo Other Domestic Relations
Other General Civil
O Check if the action is related to another action pending or previously pending in this court involving some or all of

the same: parties, subject matter, or factual issues. If so, provide a case number for each.

 

 

Case Number Case Number

| hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
redaction of personal or confidential information in OCGA § 9-11-7.1.

Oo Is a foreign language or sign-language interpreter needed in this case? If so, provide the language(s) required.

Language(s) Required

 

O Do you or your client need any disability accommodations? If so, please describe the accommodation request.

Version 1.1.20
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 41FaltoroCounty Superior Court
*“EFILED**LW

Date: 8/11/2020 5:13 PM
Cathelene Robinson, Clerk

IN THE SUPERIOR COURT OF FULTON COUNTY
STATE OF GEORGIA

Gene Law, III

CASENO, 2020CV339288
Plaintiff,

JUDGE:
Fulton County Board of Commissioners;
Fulton County Board of Commissioners
Chairman Robb Pitts; Fulton County Chief :
Human Resources Officer, Kenneth L. :
Hermon, Jr.,

Defendants.

VERIFIED COMPLAINT FOR DECLARATORY JUDGMENT, PRELIMINARY AND
PERMANENT INJUNCTIVE RELIEF, AND APPLICATION FOR WRIT OF
MANDAMUS AND PROHIBITION
INTRODUCTION
This action is brought to restrain the Fulton County Board of Commissioners from
exceeding its authority and to declare the abolishment of the Fulton County Personnel Board
“Personnel Board” pursuant to Fulton County Resolution #19-0221 to be an unconstitutional
delegation of power and to be a nullity and for the Fulton County Personnel Board to be
reinstated pursuant to Georgia Law Number 1341 the Fulton County Personnel Board and Merit
System of Personnel Administration, General Assembly Act of 1982. Unless restrained the
actions of the Fulton County Board of Commissioners will chill and impact Plaintiffs due
process rights. By this complaint Plaintiff seeks an order invalidating Fulton County Resolution
#19-0221 and any and all procedures adopted pursuant to the same. This Complaint seeks a

temporary and permanent order restraining the Office of the Administrative Hearing Officer
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 42 of 70

from conducting any hearings pursuant to Fulton County Resolution #19-0221. Fulton County
Resolution #19-0221 as created is unconstitutional, contrary to the Constitution of the State of
Georgia, the Constitution of the United States, in particular the rights to due process under the
Fourteenth Amendment of the United States Constitution and art. I, § I, para. I of the Georgia
Constitution.

JURISDICTION AND VENUE

 

1.

This is a civil action whereby Plaintiff seeks a writ of prohibition and/or mandamus
together with declaratory judgment and preliminary and permanent injunctive relief restraining
Defendants, The Fulton County Board of Commissioners, the Chief Human Resources Officer
who oversees the Administrative Hearing Officer, its agents, servants and employees and those
in active concert and with actual notice thereof (hereinafter collectively “Defendants), from
acting in such a manner as to violate Plaintiffs right to Due Process of Law and Equal Protection
of the Law guaranteed under the Fourteenth Amendments to the United States Constitution and
the Georgia Constitution. Plaintiff also seeks a declaratory judgment that Defendants’ policies
and procedures implemented under Fulton County Resolution #19-0221, are unconstitutional and
direct violations of Plaintiff's rights protected by the United States and the Georgia Constitution.

2.

This action also arises under the First and Fourteenth Amendments to the United States

Constitution, and under federal law, particularly 42 U.S.C. § 1983.
3.
This action also arises under the Official Georgia Code Annotated § 9-6-40 et. seq. and §

9-6-20 et. seq.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 43 of 70

4.

This Court is authorized to grant Plaintiff's prayer regarding costs, including reasonable
attorney’s fees, pursuant to 42 U.S.C. §1988.

5.

This Court is authorized to grant declaratory judgment under the Declaratory Judgment
Act, O.C.G.A § 9-4-2 and to issue the preliminary and permanent injunctive relief requested
under Rule 65 of the Georgia Rules of Civil Procedure.

6.

Each and all of the acts alleged hereafter were done by Defendants within this judicial
district, specifically Fulton County, and under the color and pretense of Georgia statutes,
ordinances, regulations, customs and uses of law.

7.

The Office of the Fulton County Board of Commissioners is located within Fulton
County and the Board and its members can be served with process in Fulton County at 141 Pryor
Street, SW, Tenth Floor, Atlanta, Georgia 30303.

8.

The Office of the Chief Human Resources Officer Kenneth L. Hermon, Jr. is located
within Fulton County and he can be served with process at 141 Pryor Street, SW, Suite 3030,
Atlanta GA 30303.

PARTIES
9.
Plaintiff hereby incorporates and adopts each and every allegation in preceding

paragraphs numbered 1-8.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 44 of 70

10.

Defendant Robb Pitts is the Chairman of the Fulton County Board of Commissioners
(hereinafter “Defendants or Board of Commissioners”) and the Fulton County Board of
Commissioners is a public entity that was established, organized and authorized pursuant to
Section 1-70 of the Code of Resolution of Fulton County, Georgia. See also (1880-81 Ga. Laws
(Act No. 3), page 508, § 1; 1952 Ga. Laws (Act No. 814), page 2672; 1973 Ga. Laws (Act No.
130), page 2462, § 1). Defendant Kenneth L. Hermon, Jr. is the Chief Human Resource Officer
of Fulton County. Part of his duties include administering the Administrative Hearing Officer

system.

FACTUAL BACKGROUND
11.
Plaintiff was hired by the Fulton County Sheriff’s Office (“FCSO”) on or about October
4, 2017.
12.
After finishing his probationary period, Plaintiff became a classified employee of Fulton
County and the FCSO.
13.
Plaintiff has a property interest in his employment which is protected by his rights to due
process under the Fourteenth Amendment of the United States Constitution and art. I, § I, para. I
of the Georgia Constitution, and Georgia Law Number 1341 the Fulton County Personnel Board

and Merit System of Personnel Administration, General Assembly Act of 1982.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 45 of 70

14.

Pursuant to Georgia Law Number 1341 and policies promulgated from it, Plaintiff may
only be disciplined for cause and may challenge an adverse disciplinary action taken against him
by Fulton County or the FCSO.

15.

From 1982 until 2019, the mechanism for a classified Fulton County employee to
challenge an adverse disciplinary action was via an appeal to the Fulton County Personnel
Board.

16.

The Fulton County Personnel Board, a group of individuals appointed by the Defendants
Board of Commissioners, would oversee the appeal and issue a decision either upholding or
reversing the Appointing Authority’s action. Said decision was binding and was appealable only
to the Fulton County Superior Court by writ of certiorari.

17.

In April 2019, pursuant to purported “Home Rule” powers, the Board of Commissioners,
via Fulton County Resolution #19-0221, abolished the Personnel Board and replaced it with an
Administrative Hearing Officer System.

18.

On March 6, 2020, the FCSO terminated Plaintiff. The grounds for such termination were

a violation of Fulton County Personnel Policy and Procedure 305-16 Art.7. Fraud , Falsehood,

Perjury and Malfeasance, (herein “Article 7”).
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 46 of 70

19.

FCSO also issued a written warning to Plaintiff for an alleged violation of Fulton County
Personnel Policy and Procedure 305-16 Art.22 Miscellaneous: Fulton County Sheriffs Officer
Standard Operating Procedure 6.15 Body Word Camera (BWC) VIII. BWC Activation and
Deactivation.

20.

Plaintiff timely filed an appeal on March 14, 2020.

21.

On June 25, 2020, pursuant to the Appeal Hearing Ground rules, the parties attended a
pre-hearing conciliation meeting. At that hearing, Plaintiff objected to the authority of the
Administrative Hearing Officer “AHO”.

22.

On August 10, 2020, Plaintiff filed a motion objecting to the AHO’s authority and calling

for a reinstatement of the Personnel Board to hear the case.
23.

The Appeal Hearing before an Administrative Hearing Officer has been scheduled for
August 13, 2020. Pursuant to a Standing Order the hearing will proceed via remote conferencing.
24.

In abolishing the Personnel Board, the Board of Commissioners exceeded their legal
authority. Such action constituted an impermissible overreaching act in violation of Georgia
Constitution art. IX, § II, para. I(a ) and art. I, § I, para. I, and the Fourteenth Amendment to the

United States Constitution.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 47 of 70

25.
Plaintiff has a right to an appeal hearing before the Personnel Board, pursuant to rights
afforded to him by the General Assembly and pursuant to his contractual agreement with the

Fulton County Sheriff's Office and Fulton County Government.

DECLARATORY RELIEF
26.
Plaintiff hereby incorporates and adopts each and every allegation in preceding
paragraphs numbered 1- 25.
27.
Plaintiff submits and contends, as set forth above, that Fulton County Resolution #19-
0221 specifically, the abolishment of the Personnel Board and the implementation of the
Administrative Hearing Officer system is unlawful. A judicial declaration is therefore necessary

and appropriate regarding the validity of Fulton County Resolution #19-0221.

INJUNCTIVE RELIEF
28.
Plaintiffs’ hereby incorporates and adopts each and every allegation in preceding
paragraphs numbered 1- 27.
29.
Fulton County Resolution #19-0221 and the policies and procedures promulgated
pursuant to Fulton County Resolution #19-0221 conflict with the Georgia Constitution art. IX, §
II, para. I(a ) and art. I, § I, para. I, and the Fourteenth Amendment to the United States

Constitution.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 48 of 70

30.

Plaintiff has no adequate remedy at law, in the absence of this Court’s injunction, to
prevent Defendants from acting unconstitutionally and exceeding their authority, and preventing
the Office of the Administrative Hearing Officer from exceeding its jurisdiction. If the Court
does not act, and the hearing before the Administrative Hearing Officer proceeds, Plaintiff will
be immediately and irreparably harmed.

WRIT OF MANDAMUS AND PROHIBTION PURSUANT TO O.C.G.A. § 9-6-20; O.C.G.A. §
9-6-40
31.

Plaintiff hereby incorporates and adopts each and every allegation in preceding
paragraphs numbered 1- 30.

32.

A writ of mandamus is a remedy to be used on occasions where the law has established
no specific remedy and justice requires it.

33.

The purpose of the writ is to enforce an established right or to enforce the performance of
a duty.

34,
Pursuant to O.C.G. A § 9-6-20 a writ of mandamus may issue to compel a due

performance if there is no other specific legal remedy for the legal rights.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 49 of 70

35.

Plaintiff has a right to have his appeal heard by the Fulton County Personnel Board
pursuant to Georgia Law Number 1341. Plaintiff seeks to require the performance of this legal
duty.

36.
The Administrative Hearing Officer has no authority to hear Plaintiff's appeal.
37.

The Court should order Defendants to immediately cease all enforcement of Fulton
County Resolution #19-0221 and direct that the Office of the Administrative Hearing Officer
cease to hold any administrative appeals pending further order of the Court.

38.

The Court should order Defendants to cease and desist from enforcing any of its policies
and procedures which are in conflict with the United States Constitution and the Georgia
Constitution alleged herein.

39.

The Court should order Defendants to reinstate the Fulton County Personal Board.

WHEREFORE, Plaintiff respectfully prays for judgment as follows:

1. That this Court issue preliminary and permanent injunctions restraining Defendants
and all persons acting pursuant to their direction and control from taking any further steps to
administer and/or enforce Fulton County Resolution #19-0221, including without limit

investigating alleged violations and complaints; and to declare those procedures illegal.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 50 of 70

2. That this Court issue a judgment declaring that Fulton County Resolution #19-0221 is
unenforceable.

3. That this Court enter an order declaring that the acts of Administrative Hearing Officer
to be unconstitutional.

4. That this Court issue a writ of prohibition and a writ of mandamus ordering the
Defendants to immediately to cease and desist from enforcing any and all of the Office of the
Administrative Hearing Officers Rules of Procedures, including any hearings.

5. That this Court grant a temporary restraining order “TRO” or preliminary injunction
restraining the Defendants from going forward with a hearing before an Administrative Hearing
Officer pursuant to Fulton County Resolution #19-0221.

6. That this Court issue a writ of prohibition and a writ of mandamus ordering the
Defendants to reinstate the Fulton County Personnel Board to hear Plaintiff's pending appeal.

7. That this Court give Plaintiff an opportunity to be heard via oral argument in regard to
issuing a preliminary injunction; and at a later time to be heard on the relief sought in its totality.

8. On each and every cause of action, that this Court grant such other, or further relief, as

the Court may deem just and proper.

This 11th day of August, 2020.

/s/ Meghan S. Jones

 

Meghan S. Jones
Georgia Bar # 807209
Attorney for Plaintiff

The Jones Law Firm, LLP
1269 Monroe Drive N.E.
Atlanta, Georgia 30306

10
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 51 of 70

(770) 716-1306, (404) 549-3036

11
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 52 of 70

IN THE SUPERIOR COURT OF FULTON COUNTY
STATE OF GEORGIA

Gene Law, III

Plaintiff,

Fulton County Board of Commissioners;
Fulton County Board of Commissioners :
Chairman Robb Pitts; Fulton County Chief :
Human Resources Officer, Kenneth L.
Hermon, Jr.,

Defendants.

GENE LAW, ITII’S VERIFICATION
1, the undersigned Gene Law, II do verify that the Verified Complaint For Declaratory
J udgment, Preliminary And Permanent Injunctive Relief, And Application For Writ Of
Mandamus And Prohibition and the Brief In Support Of Verified Complaint For Declaratory
Judgment, Preliminary And Permanent Injunctive Relief, And Application For Writ Of

Mandamus And Prohibition is true and correct to the best of my belief and knowledge.

robe TA LE

Gene Law, IE]

 

Sworn and subscribed to me

this 11 day of August 2020.

12

 
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 5X altoroCounty Superior Court
**FFILED***LW

Date: 8/11/2020 5:13 PM

Cathelene Robinson, Clerk

IN THE SUPERIOR COURT OF FULTON COUNTY
STATE OF GEORGIA

Gene Law, III,

CASE NO. 29200V339288
Plaintiff,

JUDGE:

Fulton County Board of Commissioners;
Fulton County Board of Commissioners
Chairman Robb Pitts; Fulton County Chief :
Human Resources Officer, Kenneth L. :
Hermon, Jr.,

Defendants.

BRIEF IN SUPPORT OF VERIFIED COMPLAINT FOR DECLARATORY

JUDGMENT, PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF, AND
APPLICATION FOR WRIT OF MANDAMUS AND PROHIBITION

Comes now Gene Law, III Plaintiff in the above styled case and files his brief in support
of his Verified Complaint for Declaratory Judgment, Preliminary and Permanent Injunctive
Relief, and Application for Writ of Mandamus and Prohibition and shows this Honorable Court
as follows:

INTRODUCTION

This action is brought to restrain the Fulton County Board of Commissioners from
exceeding its authority and to declare the abolishment of the Fulton County Personnel Board
pursuant to Fulton County Resolution #19-0221 to be an unconstitutional delegation of power
and to be a nullity, and for the Fulton County Personnel Board to be reinstated pursuant to
Georgia Law Number 1341 the Fulton County Personnel Board and Merit System of Personnel

Administration, General Assembly Act of 1982. Unless restrained the actions of the Fulton

County Board of Commissioners will chill and impact Plaintiffs due process rights. By this
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 54 of 70

complaint, Plaintiff seeks an order invalidating Fulton County Resolution #19-0221 and any and
all procedures adopted pursuant to the same. This Writ seeks a temporary and a permanent order
restraining the Office of the Administrative Hearing Officer, which is administered by the Chief
Human Resources Officer Kenneth L. Hermon, Jr., from conducting any hearings pursuant to
Fulton County Resolution #19-0221. Fulton County Resolution #19-0221 as created is
unconstitutional, contrary to the Constitution of the State of Georgia, the Constitution of the
United States, in particular the rights to due process under the Fourteenth Amendment of the
United States Constitution and art. I, § I, para. I of the Georgia Constitution, and art. IX, § II,

para. I(a) of the Georgia Constitution.

FACTUAL BACKGROUND

Plaintiff is a classified employee of Fulton County and Fulton County Sheriff’s Office
(“FCSO” or “Appointing Authority”). He has a property interest in her employment which is
protected under the due process clause of the Fourteenth Amendment of the United States
Constitution and art. I, § I, para. I of the Georgia Constitution. Plaintiff's property interest in his
employment is expressly outlined in Georgia Law Number 1341 the Fulton County Personnel
Board and Merit System of Personnel Administration, General Assembly Act of 1982. This act is
commonly known as the “Fulton County Civil Service Act,” (herein referred to as “the Act”).
Pursuant to the Act and policies promulgated from it, Plaintiff may only be disciplined for cause
and may challenge an adverse disciplinary action taken against him by the Appointing Authority.
Since 1982, the mechanism for an employee to challenge such action was an appeal to the Fulton
County Personnel Board (herein “the Personnel Board”). The Personnel Board, a group of

individuals appointed by the Defendants Board of Commissioners, would oversee the appeal and
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 55 of 70

issue a decision either upholding or reversing the Appointing Authority’s action. Said decision
was binding and was appealable only to the Fulton County Superior Court by writ of certiorari.

Plaintiff was hired by the FCSO on or about October 4, 2017, and, after finishing his
probationary period, he became a classified employee and thus was entitled to the protections
afford by the Act. These protections, among other rights, were guaranteed to Plaintiff as a right
that accompanied his tenure with Fulton County and FCSO and attached to the property rights he
holds. A right to an appeal before the Personnel Board was afforded to Plaintiff by virtue of his
contractual relationship with the FCSO and with Fulton County; and also a right afforded by the
Georgia General Assembly to Fulton County civil servants pursuant to the Act.

In April 2019, pursuant to purported “Home Rule” powers, the Board of Commissioners
abolished the Personnel Board and replaced with it with an Administrative Hearing Officer
System.

On March 6, 2020, the FCSO terminated Plaintiff. The grounds for such termination were
a violation of Fulton County Personnel Policy and Procedure 305-16 Art.7. Fraud, Falsehood,
Perjury, and Malfeasance, (herein “Article 7”). FCSO also issued a written warning to Plaintiff
for an alleged violation of Fulton County Personnel Policy and Procedure 305-16 Art.22
Miscellaneous: Fulton County Sheriff's Officer Standard Operating Procedure 6.15 Body Word
Camera (BWC) VIII. BWC Activation and Deactivation. Plaintiff timely filed an appeal on
March 14, 2020.

The Appeal Hearing before an Administrative Hearing Officer has been scheduled for
August 13, 2020. The Chief Human Resources Officer has advised that the hearing will proceed

via remote conferencing.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 56 of 70

In abolishing the Personnel Board, the Board of Commissioners exceeded their legal
authority. Such action constituted an impermissible overreaching act in violation of the Georgia
Constitution art. IX, § II, para. I(a) and art. I, § I, para. I, and the Fourteenth Amendment to the
United States Constitution.

Plaintiff has a right to an appeal hearing before the Personnel Board, pursuant to rights
afforded to her by the General Assembly and pursuant to his contractual agreement with the
Fulton County Sheriff's Office and Fulton County Government. He moves that the Personnel

Board be reinstated to hear his appeal.

ARGUMENT AND CITATION OF AUTHORITY

1. Because the Fulton County Personnel Board was not legitimately dissolved, the
Administrative Hearing Officer lacks the authority to hear the case. Accordingly, this

 

Court should order that the Personnel Board be reinstated to hear the appeal.

The events giving raise to Plaintiff's appeal occurred on August 24, 2018. In April 2019,
pursuant to purported “Home Rule” powers, the Board of Commissioners abolished the
Personnel Board and replaced with it with an Administrative Hearing Officer system. In doing
so, the Board of Commissioners exceeded their legal authority. Such action constituted an
impermissible overreaching act in violation of the Georgia Constitution.

A. History of the Fulton County Personnel Board.

In 1982 the Georgia General Assembly passed Act No. 1341 (HB 1501), short title
“Fulton County Personnel Board and Merit System of Personnel Administration”, to create the
Fulton County Merit System of the Personnel Administration (Civil Service). Ga. L. 1982, p.
4896-4909. Commonly referred to as the Fulton County Civil Service Act, the Act governs the

composition and authority of the Fulton County Personnel Board. “[T]he Fulton County
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 57 of 70

Personnel Board was created to completely and exhaustively revise, amend, reestablish, and
continue for Fulton County a high quality merit system of personnel administration based upon
accepted merit principles and recognized methods governing the appointment, promotion,
transfer, layoff, removal, discipline, and well-being of employees who are governed by this Act,
and for personnel actions associated with Fulton County employment.” See Exhibit 1 certified

copy of Fulton County Resolution #15-1198, citing to 1982 the Ga. L. 1982, p. 4896.

In 2019, pursuant to Resolution #19-0221, Defendants Board of Commissioners
abolished the Personnel Board and replaced that body with an Administrative Hearing Officer
system. See Exhibit 2 certified copy of Fulton County Resolution #19-0221. Specifically, the
resolution repealed and replaced in its entirety Sections 2 and 3 of the Civil Service Act, the
portions of the Act that sets forth the Personnel Board’s powers and defines its composition. The
Resolution was brought by the County Attorney and passed with a 4-2 vote by the Board of
Commissioners. See Exhibit 2; Exhibit 3 certified copy of March 20, 2019, Board of
Commissioner meeting minutes at pages 43; and Exhibit 4 certified copy of April 10, 2019,
Board of Commissioner meeting minutes at pages 58, 60, and 62. Key changes were made that
have lasting implications on the structure of employee appeals. In the past, the Personnel Board
was made up of a group of individuals who would conduct hearings and investigations, render
decisions, and order execution of those decisions. They were advised by an independent attorney
who was paid a yearly stipend. In addition to other duties, that attorney attended hearings, ruled
on evidentiary objections and motions, and drafted orders for the Board's review and signature to
rule on the cases that they heard. The abolishment of the Personnel Board also ended the service
of the advisory attorney, and under the current regime, a lone Administrative Hearing Officer,

who is an attorney, makes all rulings of fact and law. Further, the current rules permit the County
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 58 of 70

Attorney, the same agency that brought the resolution before Defendants, to assist in writing or

rewriting the rules applicable to the administrative appeals.

B. Defendants’ abolishment of the Personnel Board violated the Georgia
Constitution.

The abolishment of the Personnel Board and the institution of the new administrative
appeal system were implemented by Defendants via resolution under the Home Rule provision
of the Georgia Constitution. However, such vast changes exceeded the authority granted by the
Home Rule provision. Further they constitute a change to Fulton County government and a
judicial body which can only be taken by the General Assembly through local act or general law.
Accordingly, Defendants’ actions are unconstitutional and the Personnel Board must be

reinstated with all powers afforded to it by the General Assembly.

A determination of whether Defendants exceeded their power in abolishing the Personnel
Board must first begin with an examination of where the authority of the Personnel Board arose.
“In order to place employees under a county civil service system, specific legislation must be
passed pursuant to a constitutional amendment, or the procedure set out in O.C.G.A. § 36-1-
211.” Hill v. Watkins, 280 Ga. 278, 279(1), 627 S.E.2d 3 (2006). The Fulton County Civil
Service system was instituted under the former’ --- In 1982, the Georgia General Assembly
passed Act No. 1341 (HB 1501) to create the Fulton County Civil Service Act “the Act”. Ga. L.
1982, 4896-4909. The Act was entitled "An Act to completely and exhaustively revise,
supersede, consolidate, and replace all of the laws and amendments thereto pertaining to the

Fulton County Personnel Board and the Fulton County Merit System of Personnel

 

1 O.C.G.A. § 36-1-21 is inapplicable where a civil service system is created by the General
Assembly as was the County’s. See Ferdinand v. Board of Commissioners of Fulton County, 281
Ga. 643, 645 n.4, 641 S.E.2d 787 (2007).
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 59 of 70

Administration". Id. at 4896 (emphasis added). The short title was “Fulton County Personnel
Board and Merit System of Personnel Administration.” Jd. (emphasis added). The Act outlined
the powers, duties, composition and authority of the Fulton County Personnel Board, and set
forth that the Personal Board would conduct hearings and investigations, render decisions, and

order execution of those decisions involving cases brought under the Civil Service Act.

A county governing authority only has the powers given to it by the legislature. McCray
v. Cobb County, 251 Ga. 24, 302 S.E.2d 563 (1983). County commissioners’ powers are strictly
limited by law, and those bodies cannot take any action except under the authority of law.
Mobley v. Polk County, 242 Ga. 798, 251 S.E.2d 538 (1979). Neither the counties of this state
nor their officers can do any act, make any contract, nor incur any liability not authorized by
some legislative act applicable thereto. Bowers v. Hanks, 152 Ga. 659, 111 S.E. 38 (1921);
McCrory Co. v. Bd. of Comrs. of Fulton County, 177 Ga. 242, 170 S.E. 18 (1933); DeKalb
County v. Atlanta Gas Light Co., 228 Ga. 512, 186 S.E.2d 732 (1972). If there is reasonable
doubt of the existence of a particular power of the board of commissioners, the doubt is to be
resolved in the negative. Beazley v. DeKalb County, 210 Ga. 41, 77 S.E.2d 740 (1953); City of
Doraville v. Southern R. Co., 227 Ga. 504, 181 S.E.2d 346 (1971). Powers of county
commissioners are strictly limited by law, and they can do nothing except under authority of law.

Warren v. Walton, 231 Ga. 495, 202 S.E.2d 405 (1973).

Defendants abolished the Personnel Board under their purported Home Rule powers. The
Georgia Constitution sets forth the “Home Rule” power of counties and provides that "the
governing authority of each county shall have legislative power to adopt clearly reasonable

ordinances, resolutions, or regulations relating to its property, affairs, and local government for
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 60 of 70

which no provision has been made by general law and which is not inconsistent with this

Constitution or any local law." GA Const, art. [X, § I, para. I(a).

A county’s power is not without limits. Paragraph 1(c) of the county home rule provision
provides that the general powers granted to counties shall not extend to any action affecting any
elective county office, the composition and form of the county governing authority, or any court
or the personnel thereof except by general law or local act. See GA Const. art. IX, § II, para.

I(c).?

At issue then is whether Defendants acted without authority to abolish the Personnel
Board by doing so within its home rule powers. This is a matter of first impression.’ Never
before has a county acted to make such sweeping changes to a civil service board through
resolution using its home rule powers. Georgia Courts, however, have examined similar
situations which indicate that Defendants exceeded their authority by abolishing the Personnel

Board.

 

2 Subsection (c) provides:

(c) The power granted to counties in subparagraphs (a) and (b) above shall not be
construed to extend to the following matters ...:

(1) Action affecting any elective county office, the salaries thereof, or the personnel
thereof, except the personnel subject to the jurisdiction of the county governing authority.

(2) Action affecting the composition, form, procedure for election or appointment,
compensation, and expenses and allowances in the nature of compensation of the county
governing authority.....

(7) Action affecting any court or the personnel thereof.

3 The matter has been recently considered by the Fulton County Superior Court in Bellomy v.
Jackson, No. 2019CV330489 (Fulton County Superior, June 22, 2020) in which the Court issued
a ruling adverse to the arguments set forth in this motion. An Application for a Discretionary
Appeal was filed with the Georgia Court of Appeals, No A21D0002 on July 20, 2020. The Court
of Appeals has not yet issued a ruling on this Application.

8
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 61 of 70

For example, in Jackson v. Inman, 232 Ga. 566, 207 S.E.2d 475 (1974), the Georgia
Supreme Court held that a special Act of the General Assembly was necessary to authorize the
City of Atlanta to implement a vast administrative reorganization of city government. The home
rule laws did not provide the City with sufficient authority to make fundamental and substantives
changes to city government. Specifically, a special act of the General Assembly was required to
switch from a strong commission form of government, under which the board of aldermen
legislated and supervised administrative departments of the city through committees, to a new
form of government, with the mayor as the executive, and the council as the legislative body.
Jackson at 569. In reaching its decision, the Court noted, "The General Assembly has reserved
the legislative power to enact new charters for existing cities when such charters include drastic
changes in the composition and form of city government and the election and terms of office of
the members of the governing authority of cities as in this new charter for Atlanta. This specific
power was expressly reserved by the General Assembly in the 1965 Home Rule Act and is found

in Code Ann. § 69-1018 (a) (1).” Jackson at 570. >:

Similarly, Georgia Courts have ruled that a board of commissioners exceeded their home
rule powers by removing a chairman from a position as the chief executive officer of the county
and transferring such authority to a county manager. See generally Gray v. Dixon, 249 Ga. 159,
289 S.E.2d 237 (Ga., 1982). The Supreme Court further provided that a board of commissioners
exceeded its powers by naming itself as the appointing authority of county employees and hiring
an administrative assistant to the board. Krieger v. Walton Count Bd. Of Com., 269 Ga. 678,

684, 506 S.E.2d 366 (1998). Notably, in Krieger, the Court's ruling was based on an observation

 

* Former Code Ann. § 69-1018 (a) (1) is now codified under O.C.G.A. § 36-35-6.

> While Jackson v. Inman pertains to municipalities and not counties, given that the home rule
laws pertaining to municipalities’ mirror the laws governing counties, insight can be gleaned
from this decision.
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 62 of 70

that the civil service personal policies themselves contained language that foreclosed the
proposed change. In the instant case, the language contained in the General Assembly Act of
1982 clearly sets forth its intention that the Fulton County Civil Service be effectuated by means
of the Personal Board. The Personnel Board is mentioned by name in the title of the Act and
thus makes up the very essence of the Civil Service Act itself. By including the Fulton County
Personnel Board in the name of the Act, the Georgia Assembly made known its legislative intent.
A board of commissioners only has the powers given to it by the General Assembly. McCray vy.
Cobb County, 251 Ga. 24, 302 S.E.2d 563 (1983). Thus, by the reasoning set forth in Krieger,
which held that the County’s own policies could constrain the actions of the Board of
Commissioners, they are surely constrained by the directives of the General Assembly from
which their power to act is derived. Stated another way, the General Assembly enacted the
Fulton County Merit System, and through express language empowered the Personnel Board to
be the adjudicatory branch of same; and while the Board of Commissioners may make
amendments to the Act, because they may not exceed their authority granted to them by the
General Assembly, they may not completely abolish key aspects of the Act. To find otherwise
would grant Defendants the authority to undermine the General Assembly’s acts and directives.
Accordingly, abolishing the Personnel Board affected the composition and form of Fulton
County governing authority and thus was impermissible under GA Const. art. [X, § II, para. I(c).
Furthermore, abolishing the Personnel Board and replacing it with the Administrative Hearing
Officer system was inconsistent with Act No. 1341 (HB 1501) and thus in violation of GA

Const, art. IX, § II, para. I(a).

While Courts have ruled that a board of commissioners may enact ordinances pertaining

to the civil service boards within a county (see generally Forbes v. Lovett, 227 Ga. 772, 183

10
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 63 of 70

S.E.2d 371 (1971)), there is no precedent that permits a board of commissioners to abolish a civil
service board and replace it with a lone hearing officer. Furthermore, the abolishment of the
Personnel Board is impermissible under subsection c(7) of the Home Rule powers which
provides that home rule powers do not extend to any “action affecting any court or personnel
thereof.” As set forth in Fulton County policy, the appeal hearing over which the Personal Board
oversaw is quasi-judicial and thus the Personal Board overseeing these hearings is a quasi-
judicial body. See Exhibit 6 certified copy of former Fulton County Personnel Procedure 300-16
at 300-16-3, paragraph 3. The Personnel Board has the authority to review evidence, hear
witness testimony and issue a decision. Jd. at 300-16-5. “The decision of the Personnel Board in
such cases is final and conclusive in the absence of an appellate review in the courts (by writ of
certiorari).” Jd. at 300-16-17. See Barrett v. Sanders, 262 Ga. App. 63, 67, 584 S.E.2d 676, 680
(2003) which identifies the personnel board as an “inferior judicial body.” Accordingly, the
Personal Board functioned as a Court and its Board Members, advisory attorney and individual
staff were its personnel. Abolishing the Personnel Board thus affected a court and its personnel,

and was impermissible under the Constitution.

C. The Resolution to abolish the Personnel Board was not enacted in compliance with the
Constitution of the State of Georgia of 1983 art. IX, § II, para. I and is unconstitutional
and void

Even if Defendants had the power to abolish the Personnel Board, as they did not follow
the proper process under the Home Rule provision of the Constitution to implement the changes,
the Resolution is unconstitutional and void. The aforementioned Home Rule powers are granted
to the governing authority of each county. See GA Const. art. IX, § I, para. I(a) (emphasis
added). This power lies with the governing authority and cannot be delegated to other agencies.

Gray v. Dixon, 249 Ga. 159, 289 S.E.2d 237 (1982). Fulton County is governed by the Board of

11
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 64 of 70

Commissioners and the County Manager. Only those two entities are authorized to place items
on the Board of Commissioners Agenda. See Exhibit 5 certified copy of Code of Resolution of
Fulton County, Georgia 101-65 and 101-66 (2019). Fulton County Ordinance Resolution #19-
0221, however, was placed on the Board of Commissioner’s agenda by the County Attorney. See
Exhibit 2; Exhibit 3 certified copy of March 20, 2019 Board of Commissioner meeting minutes
at pages 43; and Exhibit 4 certified copy of April 10, 2019 Board of Commissioner meeting
minutes at pages 58, 60, and 62. As set forth in the March 20, 2019 and April 10, 2019 meeting
minutes, the County Attorney spearheaded the abolishment of the Personnel Board, added
Resolution #19-0221 to the agenda without the direction of the Board of Commissioners, drafted
the proposed changes, and performed all research to support her unsubstantiated claim that the
Personnel Board was inefficient and biased. See Exhibit 3 at p. 43-49 and Exhibit 4 at p. 53-62.
Such action by the County Attorney was an impermissible delegation of executive and legislative
authority and a violation of the Constitution. Notably, during the April 10, 2019 meeting,
Commissioner Arrington objected to the County Attorney’s authority to add items to the agenda,
correctly noting that only the Commissioners and the County Manger could add agenda items.
See Exhibit 4 at p. 58-61. The County Attorney, however, claimed that the Commissioners had
delegated the authority to her. See Exhibit 4 at p. 58-59. Commissioner Morris then attempted to
cure the procedural error by assuming sponsorship of the resolution and the vote was passed with
a 4-2 vote. Id. 60-62. This, however, ran afoul of the rules set forth by the Georgia Constitution.
The Home Rule powers state that “Such local acts may be amended or repealed by a resolution
or ordinance duly adopted at two regular consecutive meetings of the county governing authority
not less than seven nor more than 60 days apart.” See GA Const. art. IX, § II, para. I(b)(1).

Because the Resolution was brought by the County Attorney who lacked the authority to place

12
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 65 of 70

items on the agenda it was not “duly brought.” And even if Commissioner Morris cured this
error by assuming sponsorship of the Resolution, he did so only on April 10, 2019, and thus the
Resolution was not “duly adopted at two regular consecutive meetings” as required by the
Georgia Constitution. Accordingly, the ordinance was not acted in compliance with Constitution

of the State of Georgia of 1983 art. [X, sec. II, para. I(b)(1) and is void.

2. Defendants have no authority to take unilateral action affecting the Sheriff's Office.

Even if Defendants has the authority to enact Fulton County Resolution #19-0221 and
took the correct procedural steps to enact the resolution, Defendants still lacked the authority to
apply the act to the FCSO. The FCSO is headed by the Fulton County Sheriff who is elected by
residents of Fulton County. Likewise, Defendants Board of Commissioners are elected by the
residents of Fulton County. The FCSO and Defendants’ powers are derived independently and
one may not exercise authority over the other. “County commissioners, under the quoted Home
Rule provisions, may establish civil service systems for persons employed by them, but may not
take actions affecting personnel of another elected official.” Taylor v. Bartow Cty., Ga., 860 F.
Supp. 1526, 1535 (N.D. Ga. 1994) citing to Warren v. Walton, 231 Ga. 495, 499, 202 S.E.2d
405 (1973) (deputy sheriffs). “Without specific legislative authority the county governing
authority may not adopt regulations applicable to employees of other elected officials.” Mobley
v. Polk County, 242 Ga. 798, 801, 251 S.E.2d 538 (1979) (citing Ga. Const. art. IX, § I, para.
I(c)). “No matter how desirable uniformity of work regulations of various employees, of various
county offices in the seat of government may be, county commissioners as the governing
authority of the fiscal affairs of [the county] do not have authority, express or implied, to
establish work regulations for employees of another elected county officer.” Jd. at 802. “An

employee of another elected official cannot rely on procedures established by the county

13
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 66 of 70

commission for county employees.” Taylor v. Bartow Cty., Ga., 860 F. Supp. 1526, 1536 (N.D.
Ga. 1994). In Wayne Cty. v. Herrin, 210 Ga. App. 747, 747, 437 S.E.2d 793, 795 (1993), the
Court of Appeals found that a merit board instituted by the board of commissions could be
applied to deputy sheriffs only when approved and adopted by the Sheriff. By analogy, the
sweeping change of abolishing the Personnel Board could not be instituted without agreement
of the FCSO. Such agreement was not obtained and Defendants exceed their purported

authority by applying Resolution #19-0221 to Plaintiff.

3. Plaintiff has a contractual right to appeal his disciplinary action before the Personnel
Board

As a civil servant, Plaintiff has a property interest in his job and a contractual agreement
with his employer to appeal disciplinary actions before the Personnel Board. See Exhibit 7
Fulton County Personnel Regulation 900 Series in effect at the time Plaintiff became a civil
servant. Pursuant to PR 900-1, “any permanent Fulton County Classified employee who has been
dismissed, suspended, demoted, or otherwise disciplined for cause, whereby the employee
suffers any loss in salary, grade, or classification, or who has been refused an examination or
certification, shall have the right to appeal such action to the Personnel Board.” Jd. at PP-900-
1(1). By abolishing the Personnel Board and foreclosing Plaintiff's option to bring his appeal
before the Personnel Board, the County has breached its contractual obligations to Plaintiff.
Under Georgia law, a merit system act creates a constitutionally protected contract between merit
system members and the state. Clark v. State Personnel Board, 252 Ga. 548, 550(2)(a), 314
S.E.2d 658 (1984). The Georgia Court of Appeals has ruled that the Fulton County Civil Act and
the Fulton County Personnel Regulations promulgated from it have the full force and effect of

law. Fulton Cnty. v. Andrews, 332 Ga. App. 473, 476, 773 S.E.2d 432 (Ga. App. 2015). In

14
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 67 of 70

Andrews, the Court of Appeals found that that the Civil Service Act and the Fulton County
Personnel rules formed the basis of the employee’s contract for employment. Jd. at 478. Notably,
the Court rejected the notion that the Board of Commissioners was entitled to alter the contract
under their home rule powers. Jd. at 479. The Court based its reasoning on its previous decision
in DeKalb County School District v. Gold, 318 Ga. App. 633, 642(2), 734 S.E.2d 466 (2012)
where it ruled that a “statute becomes part of the employment contract and is compensation for
services rendered, and an amendment to the statute to reduce or eliminate employee benefits
would violate our state Constitution's impairment clause)...". Id. 477. Accordingly, Plaintiff has a

contractual right to a hearing before the Personnel Board and one should be afforded to him.

CONCLUSION

For the reason set forth above the Court should grant the relief sought in the Complaint.

Respectfully submitted this 11th day of August, 2020.

/s/ Meghan S. Jones

 

Meghan S. Jones
Georgia Bar # 807209
Attorney for Plaintiff

The Jones Law Firm, LLP
1269 Monroe Drive N.E.
Atlanta, Georgia 30306

(770) 716-1306, (404) 549-3036

15
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 68 of 70

CERTIFICATE OF SERVICE

I certify that I have sent a copy of this BRIEF INSUPPORT OF VERIFIED
COMPLAINT FOR DECLARATORY JUDGMENT, PRELIMINARY AND
PERMANENT INJUNCTIVE RELIEF, AND APPLICATION FOR WRIT OF
MANDAMUS AND PROHIBITION, by (_) personal service (_) first class mail ( * )
electronic filing, and/or electronic mail ( * ):

Fulton County Board of Commissioners, Board of Commissioners Chairman
Robb Pitts,
C/o Patrise Perkins-Hooker, Esq.
Office of the County Attorney
141 Pryor Street SW,
Suite 4038
Atlanta, Georgia 30303

Chief Human Resources Officer
Kenneth L. Hermon
141 Pryor Street, SW,
Suite 3030, Atlanta GA 30303

Sheriff Theodore “Ted” Jackson
C/o Patrise Perkins-Hooker, Esq.
Office of the County Attorney
141 Pryor Street SW,

Suite 4038
Atlanta, Georgia 30303

Administrative Hearing Officer,
Ms. Sterling Eaves
C/o Human Resource Director Kenneth L. Hermon, Jr.
141 Pryor Street SW,
Suite 3030
Atlanta, Georgia 30303

This 11th day of August 2020.

16
Case 1:20-cv-03658-MLB Document 1-2 Filed 09/03/20 Page 69 of 70

/s/ Meghan S. Jones

 

Meghan S. Jones
Georgia Bar # 807209
Attorney for Plaintiff

meghan@joneslawfirmllp.com
The Jones Law Firm, LLP
1269 Monroe Drive N.E.
Atlanta, Georgia 30306

(770) 716-1306, (404) 549-3036

17
Case 1:20-cv-03658-MLB Document 1- 2 Filed 09/03/20 Page 7C-aftoroCounty Superior Court
x **FFILED***LW

Date: 8/11/2020 5:13 PM
Cathelene Robinson, Clerk

 

IN THE SUPERIOR COURT OF FULTON COUNTY, GEORGIA

136 PRYOR STREET, ROOM C-103, ATLANTA, GEORGIA 30303

 

 

 

 

SUMMONS
Cenetew Th ) Case 20200339288

) No.:
)
)
Plaintiff, )
)
vs. )
Fulton County Board of Commissioners; Fulton County
Board of Commissioners, Chairman Robb Pitts; Fulton )
County Chief Human Resources
, Defendant )
)
)
)
)

TO THE ABOVE NAMED DEFENDANT(S):

You are hereby summoned and required to file electronically with the Clerk of said Court at
https://efilega.tylerhost.net/ofsweb and serve upon plaintiff's attorney, whose name and address is:

Meghan S. Jones, Esq.
Derek H. Jones, Esq.

The Jones Law Firm, LLP
1269 Monroe Drive NE
Atlanta, GA 30306

An answer to the complaint which is herewith served upon you, within 30 days after service of this
summons upon you, exclusive of the day of service; unless proof of service of this complaint is not filed
within five (5) business days of such service. Then time to answer shall not commence until such proof
of service has been filed. IF YOU FAIL TO DO SO, JUDGMENT BY DEFAULT WILL BE TAKEN AGAINST YOU
FOR THE RELIEF DEMANDED IN THE COMPLAINT.

This Ith day of __ August ,20__20

 

 

Honorable Cathelene “Tina” Robinson

 

 

 

By ¥ Pra Court_
ly | f 4 {/ U i pop ey
Deputy Clerk | = *
|
wf
To defendant upon whom this petition is served:
This copy of complaint and summons was served upon you , 20
Deputy Sherriff

Instructions: Attach addendum sheet for additional parties if needed, make notation on this sheet if addendum is used
